Title: To James Madison from John Mitchell, June 1803
From: Mitchell, John
To: Madison, James


					
						
						Havre June 1803
					
					My last of the 23d. May informed you of the Sailing of Mr. Hughes ⅌ the Experiment for N York with dispatches from our Minister at Paris. The Present will be handed you ⅌ Mr. Jay Who is Charged with Copy of the Treaty of Which Mr. Huges was Bearer of the Original and which I hope may Arrive after a short passage.
					The only inteligence I can Communicate is that the Entrance of this port is Constantly Watched by British Ships of War.  No American Vessell that I have heard on has yet been molested or prevented from entering.  Should any be hindered as Soon as it comes to my knoledge it shall be Communicated to you and our Minister at Paris.  Since the 24 of May, the day the first Vessell enterd since my appointment four American Vessells only have Arrived at this Port.  Hopeing for the Honor of hearing from you and of my being Confirmed in the Appointment for this place, I am very respectfully, Sir, Your Most Obedt. Servt.
					
						John Mitchell
						Commercial Agent
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
